                    IN THE UNITED STATES DISTRICT
                         NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION
                                                               NOV - 1 2018

DIANA MEDENDORP,                     §                 C1B~RK, U.S. DISTRICT COURT
         '~,                         §
                                                                 Deputy
               Plaintiff,            §
                                     §
vs.                                  §     NO. 4:17-CV-742-A
                                     §
NANCY A. BERRYHILL, ACTING           §
COMMISSIONER OF SOCIAL               §
SECURITY,                            §
                                     §
               Defendant.            §


                                   ORDER

      Came on for consideration the above-captioned action wherein

Diana Medendorp is plaintiff and Nancy A. Berryhill, Acting

Commissioner of Social Security, is defendant.         This is an action

for judicial review of a final decision of the Acting

Commissioner denying plaintiff's claim for disability insurance

benefits under Title II of the Social Security Act. On October

16, 2018, the United States Magistrate Judge issued his proposed

findings and conclusions and his recommendation that the Acting

Commissioner's decision be affirmed. The magistrate judge granted

the parties until October 30, 2018, to file and serve objections,

and no objections have been filed. After a thorough study of the

record, the magistrate judge's proposed findings and conclusions,

and applicable legal authorities, the court accepts the

magistrate judge's recommendation.
     Therefore,

     The court ORDERS that the decision of the Acting

Commissioner that, based on the application for a period of

disability and disability insurance benefits protectively filed

on May 5, 2009, the plaintiff, Diana Medendorp, was not disabled

under sections 216(i) and 223(d) of the Social Security Act

through September 30, 1998, the last dated insured, be, and is

hereby, affirmed.

     The court further ORDERS that the decision of the Acting

Commissioner that plaintiff's vision does not meet the stringent

•statutory blindness" requirements under Title II of the Act be,

and is hereby, affirmed.

     SIGNED November 1, 2018.




                                2
